               Case 2:18-cv-01450 Document 185 Filed 07/31/20 Page 1 of 1 PageID #: 1704

                                  District Judge Daybook Entry

           United States District Court - Southern District of West Virginia at Charleston
 Date: 7/31/2020                                                          Case Number          2:18-cv-01450

 Case Style                  Morgan vs. Logan County Commission
 Type of hearing             Civil Jury Trial Day 4
 Before the honorable: 2515-Johnston
 Court Reporter              Ayme Cochran                                 Courtroom Deputy Staci Wilson
 Attorney(s) for the Plaintiff or Government
 Kerry Nessel,Abraham Saad
 Attorney(s) for the Defendant(s)
 Wendy Greve
 Law Clerk                   Jaden Rhea
 Probation Officer

                                                       Court Times

  Start Time       Stop Time                                        Court Time Description

    9:37 AM            9:40 AM                  Court actively conducting trial proceedings/Contested proceedings


   11:16 AM            11:25 AM                 Court actively conducting trial proceedings/Contested proceedings


Court actively conducting trial proceedings/Contested proceedings 00:12


                                                      Courtroom Notes

Scheduled Start: 9:00 a.m.
Actual Start: 9:37 a.m.

Jury has a question.

Court recessed: 9:40 a.m.
Court reconvened: 11:16 a.m.

Jury has reached a verdict.
Judge inspects verdict form and reads verdict in open court.

Court recessed: 11:25 a.m.
